DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 1 and other claims have been considered but are moot because the arguments do not apply in view of newly found reference Park being used in the current rejection.  See the new rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2009/0164652 to Slobotskoy (“Slobotskoy”) in view of US PG Pub 2014/0317664 to Park (“Park”).
Regarding claim 1, “A receiving device” reads on the method of processing/streaming content to a receiving device (abstract) disclosed by Slobotskoy and represented in Figs. 2 and 5.
As to “comprising: processing circuitry configured to: receive a file of a coded video sequence divided into a plurality of fragments, each of the plurality of fragments including…a media sample, …time information corresponding to the media sample, and each of the media samples including a plurality of access units” Slobotskoy discloses (¶0023, ¶0035, ¶0058) that the encoded content is received at the receiving device, where (¶0037) the encoded content includes a plurality of presentation groups (fragments) consist of presentation units (access units); (¶0004, ¶0024, ¶0037) each presentation unit of the plurality of presentation units includes audio/video content and associated with timestamp as represented in Fig. 2 (elements 203, 201) and Fig. 5 (elements 203, 201).
As to “decode the plurality of access units based on the decoding time” Slobotskoy discloses (¶0060, ¶0061) that the media content includes decode timestamp (DTS) and presentation timestamp (PTS), where they indicate the order in which the presentation units are to be decoded and presented to the user of the receiving device.
Slobotskoy meets all the limitations of the claim except “each of the plurality of fragments including a mdat and a moof, the mdat including a media sample, the moof including time information corresponding to the media sample, and derive a decoding time of the plurality of access units using the time information.”  However, Park discloses (abstract, ¶0051) that the media file is fragmented into one or more media fragments/MPU; (¶0101, ¶0103, ¶0106) each MPU/fragment includes mdat and a moof, where moof corresponding to detailed information about the fragment unit and mdat includes Video Sample(s) corresponding to coded media data as represented in Fig. 4A; (¶0117) each MPU/fragment includes moof box and mdat box; the moof box corresponding to real-time data that is substantially carried by the MPU may include at least one traf and the traf provides the time for decoding a VS constituting the mdat as represented in Fig. 6A.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Slobotskoy’s system by having each fragment including a mdat and a moof as taught by Park in order to reliably delivering time information for obtaining decoding time and presentation time to a receiver.

Regarding claim 2, “The receiving device according to claim 1, wherein each of the plurality of access unit corresponds to a frame” Slobotskoy discloses (¶0004) in video, a presentation unit includes all the coded data for one video frame.

Regarding claim 4, “A receiving device comprising: processing circuitry” reads on the method of processing/streaming content to a receiving device where the content stream can be processed by the receiving device (abstract, ¶0049) disclosed by Slobotskoy and represented in Figs. 2 and 5.
As to “configured to: receive a file of a coded video sequence, the coded video sequence being divided into a plurality of fragments including a first fragment and a second fragment, the first fragment including…a first media sample, …first time information, the second fragment including…a second media sample, …second time information, each of the first media sample and the second media sample including a plurality of access units, the first time information indicating display time of the first media sample, and the second time information indicating display time of the second media sample” Slobotskoy discloses (¶0023, ¶0035, ¶0058) that the encoded content is received at the receiving device, where (¶0037) the encoded content includes a plurality of presentation groups (fragments) consist of presentation units (access units); (¶0004, ¶0024, ¶0037) each presentation unit of the plurality of presentation units includes audio/video content and associated with timestamp as represented in Fig. 2 (elements 203, 201) and Fig. 5 (elements 203, 201); (¶0060, ¶0061) the media content includes decode timestamp (DTS) and presentation timestamp (PTS), where they indicate the order in which the presentation units are to be decoded and presented to the user of the receiving device; PCR and DTS/PTS timestamps set to freerun values are generated.
As to “decode the plurality of access units included in the first media samples based on the first time information; and decode the plurality of access units included in the second media sample based on the second time information” Slobotskoy discloses (¶0060, ¶0061) that the media content includes decode timestamp (DTS) and presentation timestamp (PTS), where they indicate the order in which each of the plurality of presentation units are to be decoded and presented to the user of the receiving device.
Slobotskoy meets all the limitations of the claim except “the first fragment including a mdat and a first moof, the first mdat including first media sample, the first moof including first time information, the second fragment including a second mdat and second moof, the second mdat including a second media sample, the second moof including second time information.”  However, Park discloses (abstract, ¶0051) that the media file is fragmented into one or more media fragments/MPU; (¶0101, ¶0103, ¶0106) each MPU/fragment includes mdat and a moof, where moof corresponding to detailed information about the fragment unit and mdat includes Video Sample(s) corresponding to coded media data as represented in Fig. 4A; (¶0117) each MPU/fragment includes moof box and mdat box; the moof box corresponding to real-time data that is substantially carried by the MPU may include at least one traf and the traf provides the time for decoding a VS constituting the mdat as represented in Fig. 6A.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Slobotskoy’s system by having each fragment including a mdat and a moof as taught by Park in order to reliably delivering time information for obtaining decoding time and presentation time to a receiver.

Regarding claim 5, see rejection similar to claim 1.

Regarding claim 6, see rejection similar to claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0134773 to Yamagishi
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317. The examiner can normally be reached Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINKAL R CHOKSHI/Primary Examiner, Art Unit 2425